UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: May 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Growth Fund of America® Investment portfolio May 31, 2010 unaudited Common stocks — 90.42% Shares Value INFORMATION TECHNOLOGY — 21.69% Microsoft Corp. $ Oracle Corp. Google Inc., Class A1 Apple Inc.1 Cisco Systems, Inc.1 Corning Inc.2 Hewlett-Packard Co. Yahoo! Inc.1,2 EMC Corp.1 QUALCOMM Inc. International Business Machines Corp. Intel Corp. Texas Instruments Inc. SAP AG1 SAP AG (ADR)1 Linear Technology Corp.2 Intuit Inc.1 Xilinx, Inc.2 Automatic Data Processing, Inc. Accenture PLC, Class A Paychex, Inc. KLA-Tencor Corp.2 Juniper Networks, Inc.1 Flextronics International Ltd.1 McAfee, Inc.1 Tyco Electronics Ltd. Canon, Inc. Samsung Electronics Co. Ltd. Akamai Technologies, Inc.1 Nokia Corp. (ADR) Nokia Corp. Analog Devices, Inc. Fidelity National Information Services, Inc. ASML Holding NV (New York registered) ASML Holding NV Quanta Computer Inc. Maxim Integrated Products, Inc. Redecard SA, ordinary nominative Rohm Co., Ltd. Lender Processing Services, Inc. Comverse Technology, Inc.1 National Instruments Corp. Microchip Technology Inc. Hirose Electric Co., Ltd. Motorola, Inc.1 Advanced Micro Devices, Inc.1 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) Applied Materials, Inc. Monster Worldwide, Inc.1 Western Union Co. HTC Corp. ProAct Holdings, LLC1,3,4 — CONSUMER DISCRETIONARY — 11.48% Time Warner Inc. Home Depot, Inc. News Corp., Class A Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares McDonald’s Corp. Time Warner Cable Inc. DIRECTV, Class A1 NIKE, Inc., Class B Johnson Controls, Inc. Target Corp. Lowe’s Companies, Inc. Amazon.com, Inc.1 YUM! Brands, Inc. Carnival Corp., units Best Buy Co., Inc. Las Vegas Sands Corp.1 Starbucks Corp. Marriott International, Inc., Class A Staples, Inc. Darden Restaurants, Inc. CarMax, Inc.1 NVR, Inc.1 Wynn Resorts, Ltd. Shaw Communications Inc., Class B, nonvoting Nikon Corp. Harman International Industries, Inc.1,2 Magna International Inc., Class A AutoNation, Inc.1 DreamWorks Animation SKG, Inc., Class A1 Strayer Education, Inc. Li & Fung Ltd. Toyota Motor Corp. Harley-Davidson, Inc. Brinker International, Inc. Chipotle Mexican Grill, Inc.1 Kohl’s Corp.1 D.R. Horton, Inc. HEALTH CARE — 10.69% Medtronic, Inc. Teva Pharmaceutical Industries Ltd. (ADR) Merck & Co., Inc. Roche Holding AG Gilead Sciences, Inc.1 Eli Lilly and Co. UnitedHealth Group Inc. St. Jude Medical, Inc.1,2 Intuitive Surgical, Inc.1 Stryker Corp. Amgen Inc.1 Biogen Idec Inc.1 Aetna Inc. Vertex Pharmaceuticals Inc.1,2 Abbott Laboratories Novartis AG Hospira, Inc.1 Allergan, Inc. Novo Nordisk A/S, Class B McKesson Corp. Boston Scientific Corp.1 Baxter International Inc. Johnson & Johnson Zimmer Holdings, Inc.1 Celgene Corp.1 ResMed Inc.1 Covidien PLC Covance Inc.1 Hologic, Inc.1 Thoratec Corp.1 Thermo Fisher Scientific Inc.1 Nobel Biocare Holding AG Fresenius SE1 FINANCIALS — 10.06% JPMorgan Chase & Co. Bank of America Corp. Wells Fargo & Co. Bank of New York Mellon Corp. Berkshire Hathaway Inc., Class A1 Goldman Sachs Group, Inc. Banco Bradesco SA, preferred nominative (ADR) Citigroup Inc.1 PNC Financial Services Group, Inc. Northern Trust Corp. CME Group Inc., Class A Industrial and Commercial Bank of China Ltd., Class H IntercontinentalExchange, Inc.1 Aon Corp. State Street Corp. Morgan Stanley Housing Development Finance Corp. Ltd. UBS AG1 Fifth Third Bancorp ACE Ltd. Moody’s Corp. Marsh & McLennan Companies, Inc. Credit Suisse Group AG New York Community Bancorp, Inc. Discover Financial Services People’s United Financial, Inc. Onex Corp. Banco Santander, SA Jefferies Group, Inc. Itaú Unibanco Holding SA, preferred nominative (ADR) AMP Ltd. American Express Co. Franklin Resources, Inc. Zions Bancorporation BOK Financial Corp. Genworth Financial, Inc., Class A1 City National Corp. AXIS Capital Holdings Ltd. First Horizon National Corp.1 Willis Group Holdings PLC Marshall & Ilsley Corp. Deutsche Bank AG Bank of Ireland1 Washington Mutual, Inc.1 ENERGY — 9.00% Suncor Energy Inc. (CAD denominated) Suncor Energy Inc. Schlumberger Ltd. Apache Corp. Occidental Petroleum Corp. EOG Resources, Inc. Devon Energy Corp. Canadian Natural Resources, Ltd. Baker Hughes Inc. Cameco Corp. Cameco Corp. (CAD denominated) Noble Energy, Inc. Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Nexen Inc. CONSOL Energy Inc. FMC Technologies, Inc.1 Tenaris SA (ADR) Diamond Offshore Drilling, Inc. Murphy Oil Corp. Pioneer Natural Resources Co. BG Group PLC4 ConocoPhillips Chevron Corp. Imperial Oil Ltd. Exxon Mobil Corp. Peabody Energy Corp. Saipem SpA, Class S Core Laboratories NV Arch Coal, Inc. Hess Corp. Patriot Coal Corp.1 Transocean Ltd.1 Marathon Oil Corp. OAO Gazprom (ADR)4 MATERIALS — 7.61% Barrick Gold Corp. Syngenta AG2 Freeport-McMoRan Copper & Gold Inc. Newmont Mining Corp. Praxair, Inc. CRH PLC Rio Tinto PLC4 ArcelorMittal BHP Billiton PLC (ADR) BHP Billiton PLC4 Monsanto Co. Potash Corp. of Saskatchewan Inc. United States Steel Corp.2 Sigma-Aldrich Corp.2 Cliffs Natural Resources Inc. Xstrata PLC4 Nucor Corp. Vale SA, ordinary nominative (ADR) Vale SA, Class A, preferred nominative (ADR) Alcoa Inc. Air Products and Chemicals, Inc. Ecolab Inc. Vulcan Materials Co. AK Steel Holding Corp. Kuraray Co., Ltd. Akzo Nobel NV INDUSTRIALS — 7.21% Union Pacific Corp. United Parcel Service, Inc., Class B Boeing Co. General Dynamics Corp. CSX Corp. United Technologies Corp. Norfolk Southern Corp. Lockheed Martin Corp. First Solar, Inc.1 Southwest Airlines Co. Precision Castparts Corp. Stericycle, Inc.1,2 Iron Mountain Inc. General Electric Co. Caterpillar Inc. Tyco International Ltd. Northrop Grumman Corp. URS Corp.1 Roper Industries, Inc. Continental Airlines, Inc., Class B1 KBR, Inc. AMR Corp.1,2 Joy Global Inc. 3M Co. Robert Half International Inc. CONSUMER STAPLES — 5.95% Philip Morris International Inc. CVS/Caremark Corp. PepsiCo, Inc. Coca-Cola Co. Colgate-Palmolive Co. Avon Products, Inc. Costco Wholesale Corp. Walgreen Co. Altria Group, Inc. Estée Lauder Companies Inc., Class A Kerry Group PLC, Class A2 Anheuser-Busch InBev NV Molson Coors Brewing Co., Class B Procter & Gamble Co. Pernod Ricard SA Sysco Corp. British American Tobacco PLC4 Diageo PLC4 Shoppers Drug Mart Corp. Clorox Co. L’Oréal SA General Mills, Inc. Whole Foods Market, Inc.1 Wal-Mart Stores, Inc. TELECOMMUNICATION SERVICES — 1.12% América Móvil, SAB de CV, Series L (ADR) SOFTBANK CORP. Qwest Communications International Inc. Vodafone Group PLC4 Telefónica, SA Telephone and Data Systems, Inc., special common shares Sprint Nextel Corp., Series 11 Broadview Networks Holdings, Inc., Class A1,3,4 — UTILITIES — 0.65% Edison International NRG Energy, Inc.1 Allegheny Energy, Inc. Exelon Corp. RRI Energy, Inc.1 Dynegy Inc.1 MISCELLANEOUS — 4.96% Other common stocks in initial period of acquisition Total common stocks (cost: $126,396,802,000) Value Preferred stocks — 0.00% Shares ) TELECOMMUNICATION SERVICES — 0.00% Broadview Networks Holdings, Inc., Series B1,3,4 $ Total preferred stocks (cost: $21,000,000) Rights & warrants — 0.00% FINANCIALS — 0.00% Washington Mutual, Inc., warrants, expire 20131,4 — MISCELLANEOUS — 0.00% Other rights & warrants in initial period of acquisition Total rights & warrants (cost: $38,243,000) Convertible securities — 0.05% FINANCIALS — 0.03% SLM Corp., Series C, 7.25% convertible preferred 2010 CONSUMER DISCRETIONARY — 0.01% Johnson Controls, Inc. 11.50% convertible preferred 2012, units MISCELLANEOUS — 0.01% Other convertible securities in initial period of acquisition Total convertible securities (cost: $46,220,000) Principal amount Bonds & notes — 0.07% ) BONDS & NOTES OF U.S. GOVERNMENT AGENCIES — 0.05% Federal Home Loan Bank 0.27% 2010 $ CONSUMER DISCRETIONARY — 0.01% Wynn Las Vegas, LLC and Wynn Las Vegas Capital Corp. 6.625% 2014 MGM MIRAGE 13.00% 2013 TELECOMMUNICATION SERVICES — 0.01% MetroPCS Wireless, Inc. 9.25% 2014 Total bonds & notes (cost: $103,070,000) Principal amount Value Short-term securities — 9.38% ) ) Fannie Mae 0.16%–0.54% due 6/2/2010–5/3/2011 $ $ Freddie Mac 0.16%–0.41% due 6/14/2010–1/10/2011 U.S. Treasury Bills 0.133%–0.405% due 6/3–11/18/2010 Federal Home Loan Bank 0.178%–0.41% due 6/11/2010–3/15/2011 Federal Farm Credit Banks 0.29%–0.50% due 9/1/2010–5/12/2011 General Electric Co. 0.19% due 6/1/2010 General Electric Capital Services, Inc. 0.20%–0.35% due 6/2–8/18/2010 Straight-A Funding LLC 0.21%–0.40% due 6/7–8/16/20105 Johnson & Johnson 0.22%–0.28% due 7/19–8/16/20105 AT&T Inc. 0.20%–0.21% due 6/9–6/25/20105 E.I. duPont de Nemours and Co. 0.35%–0.43% due 6/15–6/29/20105 JPMorgan Chase & Co. 0.23%–0.25% due 7/8–7/14/2010 Jupiter Securitization Co., LLC 0.35%–0.40% due 7/14–8/17/20105 Procter & Gamble International Funding S.C.A. 0.19%–0.23% due 6/4–7/7/20105 Coca-Cola Co. 0.22%–0.24% due 7/14–7/20/20105 Merck & Co. Inc. 0.23% due 7/23/20105 NetJets Inc. 0.25% due 7/12/20105 Private Export Funding Corp. 0.22% due 7/1/20105 Hewlett-Packard Co. 0.21% due 6/1/20105 Total short-term securities (cost: $13,880,220,000) Total investment securities (cost: $140,485,555,000) Other assets less liabilities Net assets $ "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 3Purchased in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale.Further details on these holdings appear below. Acquisition date(s) Cost Value Percent of net assets Broadview Networks Holdings, Inc., Series B 7/7/2000–3/6/2002 $ $ % Broadview Networks Holdings, Inc., Class A 7/7/2000–3/6/2002 — — ProAct Holdings, LLC 1/4/2005 — Total restricted securities $ $ % 4Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous,"was $1,720,711,000, which represented 1.16% of the net assets of the fund. This amount includes $1,720,330,000 related to certain securities tradingoutside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 5Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt fromregistration,normally to qualified institutional buyers. The total value of all such securities was $1,217,820,000, which represented .82% of the net assets of the fund. Key to abbreviations ADR American Depositary Receipts CAD Canadian dollars Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on such holdings and related transactions during the nine months ended May 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliate at 5/31/10 Corning Inc. — $ $ Yahoo! Inc. — Syngenta AG — St. Jude Medical, Inc. — Linear Technology Corp. — — Vertex Pharmaceuticals Inc. — — Xilinx, Inc. — United States Steel Corp. — KLA-Tencor Corp. — Sigma-Aldrich Corp. — — Kerry Group PLC, ClassA — — Stericycle, Inc.* — — — AMR Corp. — — Harman International Industries, Inc. — — Avon Products, Inc.† — Baker Hughes Inc.† — BJ Services Co.† — — CONSOL Energy Inc.† — CONSOL Energy Inc.† — — — Intuit Inc.† — — — Johnson Controls, Inc.† — — Johnson Controls, Inc. 11.50% convertible preferred 2012, units† — — — Paychex, Inc.† — — Qwest Communications International Inc.† — — Smith International, Inc.† — — Time Warner Cable Inc.† — Trimble Navigation Ltd.† — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 8/31/2009; it was not publicly disclosed. †Unaffiliated issuer at 5/31/2010. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The table on the following page presents the fund’s valuation levels as of May 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks Information technology $ $
